     Case 7:21-cv-00031-M-BP Document 6 Filed 06/15/21            Page 1 of 1 PageID 14



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

RONNIE BARTON,                                §
TDCJ No. 01792342,                            §
                                              §
        Plaintiff,                            §
                                              §
v.                                            §    Civil Action No. 7:21-cv-00031-M-BP
                                              §
JOHN DOE,                                     §
                                              §
        Defendant.                            §

        ORDER ACCEPTING AMENDED FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Amended Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed the proposed

Amended Findings, Conclusions, and Recommendation for plain error. Finding none, the Court

ACCEPTS the Amended Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

        Accordingly, Plaintiff’s Complaint (ECF No. 1) is DISMISSED without prejudice.

        SO ORDERED this 15th day off June, 2021.
